Exhibit 10.48

EXECUTION COPY

AMENDMENT NO. 14 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 14 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of July 15, 2013, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement. The Agreement is hereby amended as follows:

2.1 The following new defined term and definition thereof is hereby added to
Exhibit I to the Agreement in appropriate alphabetical order:

“Excluded Receivable” means any Receivable, the Obligor of which is E. I. du
Pont de Nemours and Company or any Subsidiary thereof and originated on or after
July 15, 2013.

2.2 The definition of “Receivable” set forth in Exhibit I to the Agreement is
hereby replaced in its entirety with the following:

“Receivable” means any indebtedness and other obligations owed to the Seller or
any Originator by, or any right of the Seller or any Originator to payment from
or on behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by an Originator, and includes the obligation to
pay any finance charges, fees and other charges with respect thereto; provided
however, that “Receivable” shall not include any Excluded Receivable.
Indebtedness and other obligations arising from any one transaction, including



--------------------------------------------------------------------------------

indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of indebtedness and other obligations arising from any other transaction.

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof, “herein” or words of similar effect referring to the Agreement shall be
deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of: (i) counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto and
(ii) such other documents, instruments and agreements as the Administrator may
request.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

 

2



--------------------------------------------------------------------------------

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES CORPORATION, as Seller

By: 

 

/s/ Matt Lockard

      Name: Matt Lockard

      Title: Treasurer

WORTHINGTON INDUSTRIES, INC.,
as Servicer

By: 

 

/s/ Matt Lockard

      Name: Matt Lockard

      Title: Treasurer

 

S-1



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC

By:

 

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

Title: Vice President

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ William P. Falcon

 

Name: William P. Falcon

Title: Senior Vice President

 

S-2